Citation Nr: 0333445	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is entitled to additional compensation 
benefits for a spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served with the National Guard of Ohio from 
September 1975 to September 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appeal was originally denied by the Board in a February 2001 
decision.  The veteran appealed the Board's February 2001 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  By Order dated October 
28, 2002, the Court vacated the Board's February 2001 
decision and remanded it to the Board for further action.  


REMAND

In the present case, evidence of record has raised questions 
regarding the existence of J.B., the individual the veteran 
claims is her spouse, and perhaps the validity of the claimed 
marital relationship as well.  

In September 2003, the veteran submitted additional evidence 
in the form of a copy of a 1997 police arrest report naming 
her claimed spouse.  This evidence has not been reviewed by 
the RO, nor has a valid waiver of preliminary RO review of 
the additional evidence been received.  The Board may not 
proceed with appellate review until the RO has conducted a 
preliminary review.  See generally Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

It is also unclear whether the veteran has been afforded 
proper notice of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The Court has 
made it clear that failure to adequately show compliance with 
VCAA notice requirements is remandable error.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).

The Board also notes a June 2003 report of telephone contact 
with the veteran.  At that time, the veteran reportedly asked 
what additional evidence she needed to substantiate her 
claim.  The Board further notes that the veteran indicated in 
a September 2003 letter that her spouse was currently in 
treatment centers for drug and alcohol problems.  In an 
October 2002 Joint Motion by the veteran and VA, it was 
pointed out that the veteran has requested the RO's 
assistance in contacting the appropriate agency for vital 
statistics in connection with J.B.  All of these matters need 
to be addressed and resolved before the Board may properly 
proceed with appellate review.   

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate her claim, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
 
2.  The RO should contact the veteran and 
request that she provide information as 
to the whereabouts of J.B. sufficient for 
VA to contact J.B. in person.  She should 
be specifically asked to furnish the 
current address of J.B., and name and 
address of the treatment center(s) where 
J.B. was recently treated, as stated by 
the veteran in her statement received in 
September 2003.  

3.  Based on the veteran's response, the 
RO should then again undertake action to 
verify the existence of J.B. as well as 
the validity of the claimed marriage to 
the veteran, including contacting the 
state agency in charge of vital 
statistics regarding J.B.  Based on any 
information received from the veteran 
regarding the  whereabouts of her claimed 
spouse, and any other information 
received, the RO should have another 
field examination conducted to verify the 
existence of J.B. and to ascertain the 
nature of his relationship with the 
veteran.  If matters of state law are 
raised, the RO should seek guidance from 
VA's Regional Counsel. 

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




